 1

 2

 3
                              UNITED STATES DISTRICT COURT
 4                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 5

 6      GURNEK SINGH and PAWAN
        DEEP KAUR,
 7
                               Plaintiffs,
 8                                                       C18-1210 TSZ
              v.
 9                                                       ORDER
        US DEPARTMENT OF STATE and
10      MICHAEL R. POMPEO, in his
        official capacity as Secretary of State,
11
                               Defendants.
12
              THIS MATTER comes before the Court on Defendants’ Motion for Summary
13
     Judgment, docket no. 17 and Plaintiffs’ Cross Motion for Summary Judgment, docket
14
     no. 20. Having reviewed all papers filed in support of and in opposition to the motions,
15
     as well as documents submitted for in camera review, the Court enters the following
16
     order.
17
     Background
18
              In late 2010, Plaintiff Gurnek Singh filed an I-130 Petition for Alien Relative on
19
     behalf of his wife, Plaintiff Pawan Deep Kaur. Ex. 2 to Stein Decl. (docket no. 18-2 at
20
     2). By letter dated December 21, 2015, the U.S. Embassy in New Delhi informed
21
     Plaintiff Kaur that she was found ineligible for an immigrant visa under Immigration and
22
     Nationality Act (“INA”) § 212 (a)(3)(b). Id. at 18-19.
23

     ORDER - 1
 1           By fax dated February 19, 2017, Plaintiffs submitted a Freedom of Information

 2 Act (“FOIA”) request seeking:

 3           Any and all documents or information regarding the December 2015 denial of an
             immigrant visa for [Pawan Deep Kaur] for being found ineligible under the
 4           following section of the Immigration and Nationality Act of the United States:
             INA 212(a)(3)(b) – Security-Related Grounds, Terrorism.
 5
     Id. at 2.
 6
             On February 19, 2018, the Office of Information Programs and Services of the
 7
     Department of State (“IPS”) informed Plaintiffs that it had located 94 responsive records.
 8
     Ex. 6 to Stein Decl. (docket no. 18-6). Defendants informed Plaintiffs that it would
 9
     release 38 of the documents in full, but that it was withholding 47 of the documents in
10
     full and 9 of the documents in part. Id. On March 26, 2019, IPS informed Plaintiffs that
11
     it had located 11 additional responsive documents, of which it would release four in full,
12
     five in part, and withhold two entirely. Ex. 7 to Stein Decl. (docket no. 18-7).
13
             On August 16, 2018, Plaintiffs filed this action, alleging that “[t]o date no
14
     documents have been produced.” Complaint (“Compl.”) ¶ 2. Plaintiffs seek to compel
15
     Defendants to conduct a search for any and all responsive records to the FOIA request,
16
     demonstrate that Defendants employed search methods reasonably likely to lead to the
17
     discovery of records, produce a Vaughn index, and enjoin Defendants from withholding
18
     any non-exempt responsive records. Docket no. 1 at 9. Plaintiffs also seek declaratory
19
     relief that the Defendants violated FOIA by failing to produce non-exempt records
20
     responsive to Plaintiffs’ FOIA request within the twenty-day time period set forth in
21
     5 U.S.C. § 552(a)(6)(A)(i). After Defendants answered the complaint in November 2018,
22
     Defendants produced some documents pursuant to Plaintiffs’ February 2017 FOIA
23

     ORDER - 2
 1 request. 1 Plaintiffs now seek the production of other documents that have not been

 2 produced.

 3           Both parties have moved for summary judgment on the sufficiency of the

 4 Defendants’ search, the adequacy of Defendants’ Vaughn index, and the applicability of

 5 the exemptions justifying the withholding of responsive documents. Plaintiffs seek to

 6 require Defendants to conduct a search of responsive documents and demonstrate that the

 7 withheld documents fall within a valid exemption, or in the alternate, request that the

 8 Court view the documents in camera to determine whether the withheld documents fall

 9 within the stated exemptions.

10           By minute order dated October 25, 2019, the Court ordered Defendants to

11 supplement the Vaughn descriptions for documents numbered 13-14, 36-49, and 52-55. 2

12 Docket no. 24. The Court further ordered Defendants to produce those documents in

13 camera and under ex parte seal for the Court’s review. Id.

14 FOIA Motion for Summary Judgment

15           FOIA disputes may be—and often are—resolved via motions for summary

16 judgment. Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008); Shannahan v.

17 I.R.S., 637 F. Supp. 2d 902, 912 (W.D. Wash. 2009). Facts are rarely in dispute in a

18

19
     1
    The exact date of Defendants’ production of the responsive, non-exempt documents is unclear. In the
20
   November 16, 2018 Answer, Defendants “admit[ted] that no documents have been produced.” Answer
   ¶ 2 (docket no. 9 at 2). In Plaintiffs’ Reply, Plaintiffs state that Defendants began to produce documents
21 “three months after this litigation commenced.” Docket no. 23 at 2. The Court therefore concludes that
   Defendants began to produce documents in November 2018 at some point after filing the Answer.
22   2
       All document numbers in this Order refer to the numbering scheme set forth in Defendants’ Vaughn
     index. See Ex. 1 to Stein Decl. (docket no. 18-1).
23

     ORDER - 3
 1 FOIA case. Minier v. Cent. Intelligence Agency, 88 F.3d 796, 800 (9th Cir. 1996). Thus,

 2 the standard for summary judgment in a FOIA case generally requires a two-step inquiry.

 3 The burden of proof for both inquiries is on the Government, and the Court reviews the

 4 Government’s response to the FOIA request on a de novo basis. 5 U.S.C. § 552(a)(4)(B).

 5         The Court must first determine whether the Government fully discharged its

 6 obligations under FOIA by establishing that it conducted a search “reasonably

 7 calculated” to uncover all responsive documents. Zemansky v. U.S. Envtl. Prot. Agency,

 8 767 F.2d 569, 571 (9th Cir. 1985) (citing Weisberg v. United States Dep't. of Justice, 745

 9 F.2d 1476, 1485 (D.C. Cir. 1984)). This can be shown with “reasonably detailed,

10 nonconclusory affidavits submitted in good faith.” Id.

11         Then, the Court must decide if the information that the Government did not

12 disclose falls within a FOIA exemption. 5 U.S.C. § 552(b)(1)-(9). The Government may

13 satisfy this burden with a Vaughn index describing the withheld material, explaining the

14 reasons for non-disclosure, and demonstrating that reasonably segregable material has

15 been released, all with reasonable specificity. Hamdan v. U.S. Dep't of Justice, 797 F.3d

16 759, 778-79 (9th Cir. 2015). Vaughn indexes are given a presumption of good faith.

17 Id. at 772.

18 Discussion

19         I.     Unreasonable Delay

20         Plaintiffs allege that “Defendant[s] [have] violated FOIA by failing to produce any

21 and all non-exempt records responsive to Plaintiff[s’] FOIA request within the twenty

22 (20) day time period set forth in 5 U.S.C. § 552 (A)(6)(a)(i).” Compl. ¶ 33.

23

     ORDER - 4
 1           It is undisputed that Defendants failed to make a determination regarding

 2 Plaintiffs’ administrative appeal by the deadline set forth in 5 U.S.C. § 552. However,

 3 even if the delay—which lasted at least one year—is sufficiently egregious to justify

 4 relief, Plaintiffs’ remedy is limited to declaratory relief that Defendants violated the

 5 statute and to Plaintiffs’ ability to seek judicial review in this Court. See, e.g., Munger,

 6 Tolles & Olson LLP ex rel. Am. Mgmt. Servs. LLC v. U.S. Dep’t of Army, 58 F. Supp. 3d

 7 1050, 1054 (C.D. Cal. 2014) (granting declaratory relief for “[a] total unjustified delay of

 8 over a year” after failing to respond to an appeal); Citizens for Responsibility & Ethics in

 9 Wash. v. FEC, 711 F.3d 180, 189 (D.D.C. 2013) (“If the agency does not adhere to

10 FOIA’s explicit timelines, the ‘penalty’ is that the agency cannot rely on the

11 administrative exhaustion requirement to keep cases from getting into court.”). Because

12 Plaintiffs have already filed this action, any violation of the time requirement is moot,

13 and no further declaratory relief is appropriate.

14           II.     Reasonably Calculated Search

15           Plaintiffs allege that Defendants failed to conduct a search reasonably calculated

16 to uncover responsive documents. Docket no. 1 at 9. As Plaintiffs now acknowledge, 3

17 Defendants have now submitted affidavits showing that they conducted a reasonably

18 calculated search. Stein’s Second Declaration, docket no. 22, explains “in reasonable

19 detail and in a non-conclusory fashion, [] the scope and method of the agency’s search.”

20 See Beltranena v. U.S. Dep’t of State, 821 F. Supp. 2d 167, 175-76 (D.D.C. 2011). The

21

22   3
      Plaintiffs’ Reply states, “Plaintiffs appreciate Defendants’ willingness to clarify the Vaughn Index with
     a separate index and a more detailed explanation of their search efforts.” Docket no. 23 at 4.
23

     ORDER - 5
 1 Declaration explains how Defendants evaluated Plaintiffs’ FOIA request, lists the

 2 different sources of data Defendants searched, and explains why those records systems

 3 were the most likely to produce responsive documents. The Declaration is sufficient to

 4 meet Defendants’ burden under FOIA.

 5          Plaintiffs further contend that Defendants failed to conduct a reasonable search

 6 because Plaintiffs know of the existence of several documents not produced or included

 7 in Defendants’ Vaughn index, such as Plaintiff Kaur’s immigrant visa application and

 8 Plaintiff Singh’s application for asylum or permanent residence. Plaintiffs’ Cross-Motion

 9 for Summary Judgment, docket no. 20 at 12-13. Plaintiffs’ FOIA request asked for any

10 and all documents or information regarding the December 2015 denial of an immigrant

11 visa. Thus, Plaintiff Kaur’s immigrant visa application and Plaintiff Singh’s asylum or

12 permanent residence applications would not have been responsive to the request.

13          III.   FOIA Exemption 3

14          The Court must determine whether the information the Government did not

15 disclose falls within a FOIA exemption. Civil Beat Law Ctr. for the Pub. Interest, Inc. v.

16 Centers for Disease Control & Prevention, 929 F.3d 1079, 1084-85 (9th Cir. 2019);

17 5 U.S.C. § 552(b)(1)-(9). Here, Defendants invoked FOIA Exemption 3 for all

18 documents withheld in full. FOIA Exemption 3 exempts from disclosure information

19 that is protected by a separate statute, provided that the statute, “(i) requires that the

20 matters be withheld from the public in such a manner as to leave no discretion on the

21 issue; or (ii) establishes particular criteria for withholding or refers to particular types of

22 matters to be withheld.” 5 U.S.C. § 552(b)(3)(A). 8 U.S.C. § 1202(f) qualifies as an

23

     ORDER - 6
 1 exempting statute under Exemption 3. See Wiener v. F.B.I., 943 F.2d 972, 982 (9th Cir.

 2 1991).

 3           8 U.S.C. § 1202(f) prohibits the disclosure of material “pertaining to the issuance

 4 or refusal of visas or permits to enter the United States.” 8 U.S.C. § 1202(f). The FOIA

 5 request’s own language requests documents that would normally fall within the ambit of

 6 8 U.S.C. § 1202(f). 4 Plaintiffs do not dispute that 8 U.S.C. § 1202(f) is a withholding

 7 statute, rather they contend that Defendants’ Vaughn index and the Defendants’

 8 supporting declarations provide insufficient information for Plaintiffs and this Court to

 9 determine whether the withheld documents fall within the scope of the statute. Thus, the

10 only issue is whether the requested material falls within the scope of the statute.

11           The Vaughn index, to which the Court affords a presumption of good faith,

12 describes documents 1-12, 15-35, 50-51, and 56-62 in a manner sufficiently detailed to

13 show that those documents were properly withheld under Exemption 3 because they

14 pertain to the issuance or refusal of a visa to enter the United States. 5 By minute order

15 dated October 25, 2019, docket no. 24, the Court requested a review of the remainder of

16 the documents (numbered 13-14, 36-49, and 52-55) in camera because the Court could

17 not determine, based on the Vaughn index alone, whether those documents were also

18

19
     4
     The Court rejects Plaintiffs’ alternative argument that Defendants improperly withheld documents under
20
   Exemption 3 because Plaintiff Kaur’s visa was “revoked.” Plaintiffs have produced no evidence
   supporting a contention that a visa was issued and then revoked. The plain language of Plaintiffs’ FOIA
21 request only sought documents related to the December 2015 “denial” of an immigrant visa.
     5
22    Defendants’ submission of an additional chart clarifying the exemptions that apply to each document
     also resolves any ambiguity regarding which exemptions apply to certain documents. Ex. 1 to Stein
     Second Decl. (docket no. 22-1).
23

     ORDER - 7
 1 properly withheld under Exemption 3. The Court has now reviewed the remainder of the

 2 documents and determined that those documents were also properly excluded under

 3 Exemption 3. 6

 4          The Court therefore GRANTS Defendants’ Motion for Summary Judgment.

 5 Conclusion

 6          For the foregoing reasons, the Court ORDERS:

 7          (1)     Defendants’ Motion for Summary Judgment, docket no. 17, is GRANTED.

 8          (2)     Plaintiffs’ Cross Motion for Summary Judgment, docket no. 20, is

 9                  DENIED.

10          (3)     The Clerk is directed to enter judgment consistent with this Order, to

11                  CLOSE this case, and to send a copy of this Order to all counsel of record.

12          IT IS SO ORDERED.

13          Dated this 15th day of January, 2020.

14

15                                                         A
                                                           Thomas S. Zilly
16
                                                           United States District Judge
17

18

19

20

21   6
    Because Defendants claimed Exemption 3 for all documents withheld in full, the Court does not address
   whether any of the other exemptions apply. Defendants claimed Exemptions 3, 6, and 7 for documents
22 withheld in part, documents numbered 13 and 14. The Court has also reviewed those two documents in
   camera and determined that the partial withholdings on those two documents were proper under
   Exemption 3 alone.
23

     ORDER - 8
